[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               No. 05-12013                      October 28, 2005
                           Non-Argument Calendar                THOMAS K. KAHN
                         ________________________                   CLERK


                         BIA Agency No. A95-547-564

NARENDRAKUMAR DHANJIBHAI BRAHMBHATT,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________
                                (October 28, 2005)


Before TJOFLAT, CARNES and HULL, Circuit Judges.

PER CURIAM:

      Narendrakumar Dhanjibhai Brahmbhatt, through counsel, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order, which affirmed the
Immigration Judge’s (“IJ”) denial of Brahmbhatt’s application for asylum and

withholding of removal and his request for relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”). After review, we deny Brahmbhatt’s petition for review.

       Brahmbhatt does not contest his removability and does not challenge the

IJ’s: (1) adverse credibility determination; (2) denial of his application for asylum

and withholding of removal; or (3) denial of CAT relief. Instead, Brahmbhatt

argues that his due process rights were violated by the IJ’s actions during his

asylum hearing.1

       In support of his petition for review, Brahmbhatt relies primarily on the

following two exchanges with the IJ. First, there was an exchange between

Brahmbhatt’s attorney and the IJ, in which the IJ refused to permit Brahmbhatt to

testify regarding the names of police officers who allegedly tortured him in India:

       Attorney:      Okay. Can you tell any names of the police of the CBI?




       1
         Brahmbhatt also argues that the BIA’s summary disposition of his appeal violated his
due process rights. However, this Court has concluded that the BIA’s practice of summarily
affirming an IJ’s removal order does “not violate any due process rights.” Mendoza v. United
States Att’y Gen., 327 F.3d 1283, 1289 (11th Cir. 2003). In Mendoza, this Court noted that “no
entitlement to a full opinion by the BIA exists,” and the fact that “a one-sentence order was
entered is no evidence that the BIA member did not review the facts” of the case. Id. (internal
quotation marks and citations omitted); see id. (concluding that “meaningful review of the INS’s
removability determination is not precluded by the brevity of the BIA’s summary affirmance
decision because an appellate court will continue to have the IJ’s decision and the record upon
which it is based available for review” (internal quotation marks and citations omitted)).
                                                  2
      IJ:          I don’t want to hear it. He could tell me his name is John
                   Joan Sam Brown and Larry, Moe and Curly, the Three
                   Stooges. It means nothing.

      Attorney:    Your Honor, but –

      IJ:          He can spout Gujarati names from now –

      Attorney:    Your Honor, he remembers the details.

      IJ:          – until noontime and it doesn’t mean anything.

      Attorney:    He remembers the details, because that’s what he told
                   me.

      IJ:          He can tell us Babe Ruth did it. I mean, it doesn’t matter.
                   He can make up any name. There’s absolutely no way
                   that I can judge whether he’s telling me the truth or not.
                   If he wants to tell me Mahatma Gandhi did something to
                   him, that I can begin to comprehend, but these, just
                   names pulled out of a hat –

      Attorney:    Okay.

      IJ:          – he may be accurate but it means nothing to the court.

The IJ also directly questioned Brahmbhatt regarding alleged harassment.

Specifically, when Brahmbhatt testified he was harassed by members of the ruling

party in India, the following exchange occurred:

      IJ:          How do you know that sir?

      Brahmbhatt: Because I didn’t join the BJP. That’s why the BJP
                  government used their CBI and police organization to
                  intimidate me to join their party.



                                         3
       IJ:           I understand you may feel that is true, but what is the
                     basis for your belief that it is true? Did Gandhi come to
                     you in a dream and tell you this? Where did you find
                     out?

Essentially, Brahmbhatt argues that the manner in which the IJ conducted his

asylum hearing, especially when combined with the IJ’s inappropriate comments,

rendered his asylum hearing fundamentally unfair.

       “To establish due process violations in removal proceedings, aliens must

show that they were deprived of liberty without due process of law, and that the

asserted errors caused them substantial prejudice.” Lonyem v. United States Att’y

Gen., 352 F.3d 1338, 1341-42 (11 th Cir. 2003). Furthermore, a “party to an

immigration case . . . is entitled to a full and fair hearing - not an idyllic one.”

Aguilar-Solis v. INS, 168 F.3d 565, 569 (1 st Cir. 1999); see Laurent v. Ashcroft,

359 F.3d 59, 62 (1 st Cir. 2004) (noting that “[a] party is entitled to a fair hearing,

not a perfect one, and within wide margins . . . a judge’s efforts at routine

administration of court do not offend principles of fundamental fairness”).

       When summarily affirming the IJ, the BIA noted that it did “not condone all

the statements made by the [IJ] during the hearing.” Although we also do not

approve of all of the IJ’s comments, we readily conclude that these two isolated

exchanges do not amount to a denial of due process. See Shoaira v. Ashcroft, 377

F.3d 837, 842-843 (8 th Cir. 2004) (holding that the IJ’s conduct, including his

                                             4
statements that he was “not the least bit interested with the process” and that the

process was “all for show,” while deplorable when taken in isolation, did not

prejudice applicants, and thus did not violate their due process rights, where

applicants pointed to no evidence that they were discouraged or prohibited from

proving their claim); Kharkhan v. Ashcroft, 336 F.3d 601, 606 (7 th Cir. 2003)

(concluding that alien failed to establish that the IJ’s discourteous conduct

amounted to bias and prejudiced her); Albathani v. INS, 318 F.3d 365, 375 (1 st Cir.

2003) (holding that an alien was not denied due process, even though the IJ berated

the interpreter, rushed the hearing along, sharply cross-examined the alien, and

refused to examine the alien’s scars); Aguilar-Solis, 168 F.3d at 569 (noting that

“the transcript reflects nothing more sinister than a modicum of impatience” and

that such “is not the stuff from which a due process violation can be fashioned”);

see also Liteky v. United States, 510 U.S. 540, 555-56, 114 S. Ct. 1147, 1157

(1994) (addressing a district judge’s conduct at trial and stating that “[e]xpressions

of impatience, dissatisfaction, annoyance, and even anger, that are within the

bounds of what imperfect men and women . . . sometimes display do not establish

bias or partiality”).

       For all the above reasons, we deny Brahmbhatt’s petition for review.

       PETITION DENIED.



                                           5